Grant, C. J.
(after stating, the facts). The four claims of complainant are:
1. That he was incompetent.
2; That he intended to convey to defendant only a life estate after his death.
3. That the deed was to be inoperative if he recovered from his illness, and was intended as a testamentary disposition of his land.
4. That there was no such delivery as to make the deed effective.
Upon the first three claims the testimony was in conflict. The court must have found either that complainant had not sufficient mental capacity to execute the deed; or that the deed was not such as the parties had agreed to. It would require very strong evidence to sustain a finding that a father had deliberately disinherited his own son. There was good reason why complainant should provide a home for defendant during her life, but no good reason appears why he should give her all his property. We think the court reached a conclusion sufficiently favorable to defendant, who alone appeals, and that there was substantial evidence to sustain it. We need not discuss the question of delivery.
Decree affirmed, with costs.
The other Justices concurred.